Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-19 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest a circuit, primarily, having … a two-stage amplifier coupled to a transistor array and to a comparator, differential output terminals of the two-stage amplifier are coupled to input terminals of the comparator, the transistor array being configured to provide an output to a load, the transistor array having transistors; and a controller coupled to the comparator and to the transistor array, the two-stage amplifier being configured to modulate a current density in the transistor array via gate terminals of the transistors, wherein, by using the comparator and the controller, the two- stage amplifier is configured to modulate a number of the transistors that are to couple to the load.
For claim 10, the prior art does not disclose or suggest a method of forming a circuit, primarily, having: …  providing a two-stage amplifier coupled to a transistor array and to a comparator, differential output terminals of the two-stage amplifier are coupled to input terminals of the comparator, the transistor array being configured to provide an output to a load, the transistor array having transistors; and coupling a controller to the 
For claim 19, the prior art does not disclose or suggest a circuit, primarily, having: … an error amplifier, a replica amplifier, a replica transistor, a first transistor, and a second transistor, the two-stage amplifier being coupled to a transistor array and to a comparator, the transistor array being configured to provide an output to a load, the transistor array having transistors; and a controller coupled to the comparator and to the transistor array, the two-stage amplifier being configured to modulate a current density in the transistor array via gate terminals of the transistors, wherein, by using the comparator and the controller, the two- stage amplifier is configured to modulate a number of the transistors that are to couple to the load, the error amplifier being coupled to the second transistor and the comparator, the error amplifier being configured to provide a differential output to the comparator; … an input terminal of the replica amplifier is coupled to a drain terminal of the replica transistor and a source terminal of the first transistor, an output terminal of the replica amplifier being coupled to a gate of the first transistor.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838